Redfibld, Ch. J.
We are called to determine, Tfetljis case, the propriety of excluding a pupil from the common schomf,' for refusing to write compositions, as it is called. This will depend upon the reasonableness of the requirement. Persons will no doubt differ very considerably in regard to the benefit or wisdom of such a course of instruction in the common schools. There is, no doubt, of late, in some quarters, manifested a disposition to push the extent of instruction in the common schools altogether beyond anything which had been dreamed of when the system was inaugurated. And it is impossible to determine how far it may or may not be carried hereafter. The thing is important and will always be popular, and in such cases the natural tendency is onward. And we feel no disposition to check this onward progress so long as it is conducted with due regard to the legislative provisions upon the subject.
The statute requires “ each organized town to keep and support one or more schools, provided with competent teachers, of good morals, for the instruction of the young in orthography, reading, writing, english grammar, geography, arithmetic, history of the United States, and good behavior.”
It is not necessary to inquire into the propriety of extending the course of instruction in the common schools, maintained at the public expense beyond this, so as to include those branches *228taught in the academies and colleges. • There is certainly great reason to question the propriety and even the legality of such an extension. And still it may he m.ore useful and more of general public concern than some things which are done at the public expense. It is too important and difficult a subject to be discussed gratuitously.
But in regard to those branches which are required to be taught in the public schools, the prudential committee and the teachers must of necessity have some discretion as to the order of teaching them, the pupils who shall be allowed to pursue them, and the mode in which they shall be taught. If this were not so, it would be impossible to classify the pupils, or for one teacher to attend to more than ten or twelve pupils.
With this concession to the teacher of fixing the mode of teaching these branches, it seems very obvious that English composition may fairly be regarded as an allowable mode of teaching many of these branches.
It is questionable how far writing should be confined to the mere forms of letters, eveq if we admit that that may have probably been the primary sense in which it was introduced into the statute. We must still admit that as time advances and improved modes are adopted and those branches become extended, the sense of the terms must also extend. The joining of letters into words and of words into sentences, with the use of capitals and punctuation and correct English, is indispensable to any practical use of writing. And this is composition.
So, too, grammar is more effectually taught by exercises in writing than in any other mode. This is now almost the exclusive mode of teaching the grammar of the classical languages, and the modern European languages. And it is certainly an allowable, and I have no doubt a most efficient mode of teaching English grammar. And this is composition.
The same thing may be said of some of the other branches named in the statute. Orthography signifies literally writing correctly. And composition is the only mode of securing correct orthography in a mode to be of practical utility.
So, too, geography and history are but different forms of writing, and are often most effectually fixed in the memory of the pupil *229by requiring him to write out from memory his lessons for the day, or the week past, and sometimes a brief abstract of the lessons for a longer period. And these are but different modes of English composition.
So that in regard to instruction in the specified branches of common school education, the writing of English composition in different forms may be regarded as an allowable mode of teaching the majority of them.
There is truth afid force in Lord Bacon’s apothegm, wherein he reduces all learning to three processes, reading, writing and speaking. “ Reading makes a full man, writing a correct man* and speaking a ready man.”
Judgment, affirmed.